Citation Nr: 0019564	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to May 
1984.  

The Department of Veterans Affairs (VA) Regional Office in 
Reno, Nevada (the RO) denied the benefits now sought on 
appeal in April 1998, and the veteran duly appealed.  

The RO also made determinations on other compensation matters 
then and in April 2000.  Those decisions concerned 
compensation benefits for cervical spine disability, left 
hand disability, bilateral hearing loss disability, and 
prostate disability.  Those matters have either been resolved 
in the veteran's favor by the RO or if denied have not been 
appealed.  Therefore, the Board of Veterans' Appeals (the 
Board) has no jurisdiction over those matters.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran's current low back disability, which was 
first diagnosed in March 1998, is related to his service.

2.  The preponderance of the evidence shows that the 
veteran's currently diagnosed essential hypertension did not 
have its onset in service and was not manifested to a degree 
of 10 percent within one year of service discharge.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 
1131, 1132, 1137 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, law and regulations pertinent to 
service connection claims will be presented first, followed 
by separate factual backgrounds and separate analyses of the 
two claims on appeal.

Pertinent law and regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The service incurrence of arthritis or hypertension may be 
presumed if arthritis or hypertension is manifested to a 
degree of 10 percent within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
1991 & Supp 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).  


Well groundedness

The initial inquiry is whether any claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when facts asserted are beyond the 
competence of the person making those assertions.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, supra, 1 Vet. App. at 81.  A claimant cannot meet 
this burden imposed by section 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under section 5107(a).


Entitlement to service connection for low back disability

The veteran in essence contends that service connection is 
warranted for his current low back disability because he 
injured his back in service.

Factual background

A January 1970 service medical record indicates that the 
veteran was hospitalized after being in a motor vehicle 
accident.  A back injury or problem was not reported.  He had 
lacerations and abrasions about his head and neck.  X-rays of 
the lumbosacral spine were normal.  

A March 1976 service medical record indicates that the 
veteran was seen in the emergency room.  He reported that he 
had injured his back when he fell on rocks that day at a 
beach.  Clinically, he had bruises on his back.  He was able 
to walk and he could walk on his toes and on his heels.  The 
assessment was mild injury of his back.  He was to return for 
X-rays if he did not feel better.  Three days later, he 
returned with bruised buttocks.  He had rested over the 
weekend and felt good enough to work on the day prior to the 
day he returned for additional treatment.  He still had 
distress, however.  Examination revealed ecchymosis in his 
sacrococcygeal region and minor scrapes in the left and 
central lumbar regions.  He was tender to touch in the right 
lumbar midline region but he had no bruises.  He indicated 
that the distress was localized to that region, and he moved 
about carefully.  His reflexes were active and equal.  The 
impressions were contusion to low back and buttocks; and rule 
out bone injury.  X-rays of the lumbosacral spine were 
normal.  In early April 1976, he reportedly was feeling much 
better and moving about much better.  

There are no service medical records documenting back 
problems thereafter.  The veteran's spine was normal on 
service examination in January 1980.  On service discharge 
examination in March 1984, the veteran reported a history of 
having had recurrent back pain.  He stated that he had 
fractured his L1 vertebra in January 1970, that it had healed 
spontaneously, that no treatment had been given, and that he 
had had a full recovery.  He also complained of back pain.  
Clinically, his cranial nerves II through XII were normal, 
his muscle strength was normal, Babinski was downgoing, deep 
tendon reflexes were 2+, and his back was normal.  No low 
back disability was diagnosed.

October 1997 VA X-rays of the veteran's lumbosacral spine 
were normal.  VA fee-basis X-rays were obtained in March 
1998.  There was no significant disc space narrowing, there 
was hypoplasia of the right transverse process of L1, and 
there was minimal superior end plate marginal osteophytic 
spurring of L2, L3, and L4.  The impression was minimal early 
degenerative changes.  

On VA examination in March 1998, the veteran reported that he 
had been in an automobile accident in 1970 with injury to his 
lower back, and that he had had problems with his lower back 
since that time.  After examination, the diagnosis was 
degenerative disc/joint disease of the lumbar spine.  

During a personal hearing which was held at the RO in July 
1999, the veteran testified that he injured his back in 
service in the motor vehicle accident which occurred in 
January 1970, and that he also injured it in service in March 
1976 when he fell from rocks when he was leaving a beach 
after fishing there.  

Analysis

As was discussed in detail above, in order for a claim of 
entitlement to service connection to be well grounded, there 
must be presented (1) competent evidence of a current 
disability; (2) evidence that a disease or injury was 
incurred in service, and (3) a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995)

With respect to the veteran's back disability, the first 
prong of the Caluza well groundedness test (current 
disability) is met, as there is competent medical evidence of 
record showing that the veteran currently has early 
degenerative changes of his lumbar spine, as reflected by the 
March 1998 VA fee-basis X-rays.  

The second prong of the Caluza well groundedness test (in-
service incurrence) is also arguably met, because during 
service the veteran was treated for back pain after falling 
in March 1976.

The third prong of the Caluza well groundedness test (medical 
nexus evidence) is not met, however.  There is no competent 
medical evidence of record of a nexus between the currently 
shown early degenerative changes of the veteran's lumbar 
spine, which were first identified in approximately 1998, and 
any incident of the veteran's service, which ended in 1984.  

While the veteran appears to believe that his current low 
back disability had its onset in service or was caused by 
injury in service, as lay person without medical training, he 
is not competent to comment on medical matters such as 
diagnosis and etiology.  His opinion can not serve to well 
ground the claim.  See Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has also in essence contended that he has had the 
same symptoms continuously since service.  The Court held in 
Savage v. Gober, 10 Vet. App. 488 (1997), that the 
"continuity of symptomatology" provision of 38 C.F.R. § 
3.303(b) may obviate the need for medical evidence of a nexus 
between present disability and service.  See Savage, 10 Vet. 
App. at 497.  The only proviso is that there be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuity of 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.

In this case, there is no medical evidence which demonstrates 
continuity of symptomatology after service.  The Board notes 
that the degenerative changes of the lumbar spine were not 
shown until March 1998, which was more than 13 years after 
service discharge.  Thus, there is a gap of approximately 13 
or more years after service during which back symptoms were 
not documented.  See McManaway v. West, 13 Vet. App. 60 
(1999).  Moreover, and most significantly, in Voerth v. West, 
13 Vet. App. 117, 120 (1999), the Court held that 38 C.F.R. § 
3.303(b) does not relieve a claimant of the burden of 
providing a medical nexus between his or her service and the 
currently claimed disability.  In this case, the veteran has 
not provided the required medical nexus evidence. 

The Board notes that since arthritis did not manifest until 
many years after the veteran left service, the one year 
presumptive period is inapplicable in this case.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In short, the veteran has not supplied any competent medical 
nexus evidence which would serve to link his current back 
disability to service.  Accordingly, his claim is not well 
grounded and is denied.

Additional matter

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  The Court has underscored 
that if the VA volunteers assistance in developing facts 
pertinent to a claim that is not well grounded, such action 
raises "grave questions of due process ... if there is 
apparent disparate treatment between claimants," between 
those who have met their initial burden of presenting a well 
grounded claim and those who have not.  See Grisvois v. 
Brown, 6 Vet. App. 136, 140 (1994); see also, in general, 
Morton v. West, 12 Vet. App. 477 (1999)..

VA's duty to assist depends upon the particular facts of the 
case, and the extent to which VA has advised the claimant of 
the evidence necessary to support a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence which would further the claim.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  In this case, VA is 
not on notice of any known and existing evidence which would 
render the veteran's claim plausible.  The Board's decision 
serves to inform the veteran of the kind of evidence which 
would be necessary to make his claim well grounded, such as a 
competent medical opinion from a physician which supplies a 
nexus to service.

Finally, when the Board addresses in its decision a question 
that has not been specifically addressed by the RO, in this 
case well groundedness, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board concludes that the veteran 
has been given ample opportunity to present his case, 
including in light of the information accompanying the RO's 
May 1998 decision notice letter to him and in the December 
1998 Statement of the Case and the February 2000 Supplemental 
Statement of the Case, and that any error by the RO in the 
adjudication of the instant claims on their merits rather 
than on the issue of whether the claim is well-grounded could 
not be prejudicial.  Adjudication of a not well grounded 
claim on its merits constitutes according it more 
consideration than it is entitled.  Edenfield v. Brown, 8 
Vet. App. 384 (1995).

Entitlement to service connection for hypertension

The veteran feels that service connection is warranted for 
hypertension since he had a blood pressure reading of 146/100 
in service and was diagnosed with hypertension within about 
24 months of service discharge.

Factual background

A January 1984 service medical record indicates that the 
veteran had a blood pressure reading of 146/100.  
Hypertension was not diagnosed.  

On service discharge examination in March 1984, the veteran 
reported having had high blood pressure in January 1984 due 
to excitement, and that it became normal after he calmed 
down.  Clinically, his heart and vascular system were normal, 
and his blood pressure was 122/70.  Hypertension was not 
diagnosed.  

A private June 1986 stress electrocardiogram states that the 
veteran had a normal resting EKG, and a post-exercise EKG 
showing no ST changes indicative of ischemia.  The 
conclusions were normal study, and hypertensive response to 
exercise.  A private chest X-ray report from the same day 
revealed that the veteran's heart was normal.  Later that 
month, a private physician, as part of an annual corrections 
officer employment physical evaluation, indicated that the 
veteran required further professional evaluation for his 
hypertensive response to exercise.  

On VA examination in March 1998, the veteran reported that he 
had been treated with Vasotec(r) since June 1986.  After 
physical examination, the diagnosis was hypertension, 
controlled by medication.  

A March 1999 private medical record of J.C.R., M.D. states 
that Dr. R. had inherited the veteran as a patient from 
another private physician in 1993, and that the veteran had 
been treated for hypertension since 1986 and had had his 
first symptoms of hypertension noted "on police physical in 
1984".  

During the hearing which was held at the RO in July 1999, the 
veteran testified that he was going through his police 
department physical to be hired onto a police force in June 
1986, and that he had been on blood pressure medication since 
June 1986, when it was determined that he had had a 
hypertensive event.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

The first prong of the Caluza well groundedness test is met, 
as the veteran currently has hypertension.  See 
38 C.F.R. § 4.101, Diagnostic Code 7101 (hypertension 
requiring control by medication warrants a 10 percent 
rating).  The second prong of the Caluza well groundedness 
test is also arguably met, as the veteran had an elevated 
blood pressure reading in service in January 1984.  The Board 
hastens to add, however, that an isolated elevated blood 
pressure reading is generally not considered sufficient to 
establish a diagnosis of hypertension.  See, e.g., Corpuz v. 
Brown, 4 Vet. App. 110, 114 (1993) [Kramer, J. concurring]; 
see also Note (1) to Diagnostic Code 7101, supra 
[Hypertension "must be confirmed by readings taken two or 
more times on at least three different days.  ...  The term 
hypertension means that blood pressure is predominantly 90mm. 
or greater."]

The third prong of the Caluza well groundedness test, medical 
nexus, is also met.  In March 1999, Dr. R.'s stated that the 
veteran's first symptoms of hypertension were "on a police 
physical" in 1984.  For the limited purpose of determining 
whether the claim is well grounded, this statement must be 
accepted as true.  See Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Dr. R.'s 
statement is presumed to be a plausible medical nexus 
opinion.  

Since the claim is well grounded, the Board must determine 
whether or not VA has fulfilled its duty to assist the 
veteran as required by 38 U.S.C.A. § 5107.  The Board 
concludes that all necessary evidence for a fair and 
impartial decision as to the veteran's claim is of record.  
The Board is aware of no relevant evidence which has not been 
obtained.  Accordingly, the Board concludes that VA's 
statutory duty to assist the veteran in the development of 
his claim has been satisfied and that this issue  may be 
discussed on its merits.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 5107(b); 38 C.F.R. 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was held that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Discussion

In the interest of clarity, the Board will separately discuss 
the matters of direct service connection (i.e. whether 
hypertension existed during service) and presumptive service 
connection (whether hypertension first manifested to a 
compensable degree within one year after service).

i.  Direct service connection

While the veteran had one blood pressure reading of 146/100 
in service in January 1984, the Board notes that a simple 
elevated blood pressure reading in service does not serve to 
establish that essential hypertension was present in service, 
see Corpuz, supra.  See also 38 C.F.R. § 4.101, Diagnostic 
Code 7101, Note (1).  The conclusion that hypertension was 
not present in service is further supported by the fact that 
it was opined on service discharge examination in March 1984 
that the veteran's blood pressure was elevated in January 
1984 because he was excited, and because on service discharge 
examination in March 1984, the veteran's blood pressure, 
heart, and vascular system were all normal.  

No competent medical evidence of record opines that the 
veteran's hypertension, which was first diagnosed in June 
1986, was related to any incident of service origin or that 
it had its onset in service.  While the veteran may believe 
that his currently diagnosed hypertension disability had its 
onset in service, since he is a layperson, his opinion as to 
this medical matter is of no probative value and as such can 
not be accorded any evidentiary weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

Accordingly, on a direct service connection basis, the 
preponderance of the evidence is against the claim.


ii.  Presumptive service connection

Hypertension is listed as a "chronic disease" which is 
entitled to presumptive service connection if it is 
manifested to a degree of 10 percent within a year after 
service discharge.  

The medical evidence, reported above, indicates that 
hypertension was initially diagnosed in June 1986, over two 
years after the veteran's discharge from service in May 1994.

The Board is of course aware that veteran's private physician 
stated in March 1999 that the veteran's first hypertension 
symptoms had been "on police physical in "1984".  As 
discussed above, this statement served to make the claim well 
grounded.  However, such statements are reviewed without 
reference to any other, unfavorable evidence of record during 
the well groundedness determination phase of the 
adjudication.  Once well groundedness has been determined, 
the presumption of credibility no longer attaches.  Instead, 
once a claim has been determined to be well grounded, each 
piece of evidence is evaluated in the context of all of the 
evidence of record.  The Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its whole.  See 38 U.S.C.A. § 7104(a); 
King, supra.; Owens v. Brown, 7 Vet. App. 429 (1995); Madden 
v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997) (and cases cited 
therein); Jones (Stephen) v. West, 12 Vet. App. 383 (1999); 
and Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993).

It is unclear what the source was for Dr. R.'s March 1999 
statement that the veteran's hypertension symptoms were first 
noted "on police physical in 1984"; however, the statement 
is not accurate in the context of all of the evidence of 
record.  It clearly appears from the June 1986 EKG and chest 
X-ray reports, and the June 1986 recommendation that the 
veteran needed further professional evaluation for his 
hypertensive response to exercise, as well as from the March 
1998 VA examination history from the veteran of being treated 
with medication since June 1986, that in actuality, the 
police physical examination being referred to in Dr. R.'s 
statement occurred in June 1986, when the veteran was being 
hired as a police officer.  No 1984 police physical 
examination report is of record, and the veteran himself 
testified in July 1999 that he was being hired onto the 
police force in June 1986.  It therefore appears that either 
the physician's reference to "1984" was erroneous, or it 
may be a simple typographic error.  In short, the first 
credible evidence of hypertension disability to a degree of 
10 percent is June 1986, over a year after the veteran left 
service in May 1984.  

In summary, for the reasons and bases stated above, the Board 
concludes that the evidence preponderates against 
hypertension being manifested during service or to a degree 
of 10 percent within a year after service.

ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for low back disability is denied.

Entitlement to service connection for hypertension is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

